Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Final Office Action is in response to the application filed on 03/30/2018 and Amendments and Remarks filed on 02/25/2021.
2.	Claims 1-20 are amended.
3.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	In claims 3, 10, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
6.	In claims 3, 10, and 20 contains “digital currency” where the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
7.	Appropriate action is required. 

Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35
U.S.C. § 101.
10.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
11.	Claims 1-8 are directed to a system, Claims 9-17 are directed to a method, claim 18 -20 are directed to a non-transitory computer readable medium thus it is one of the statutory categories of invention and satisfies (Step 1 of 35 U.S.C. § 101 analysis.)
12.	In claim 1, corresponding representative claims 9 and 18, the limitations that define an abstract idea (in bold) are below:
A system configured to administer to a user account, the system comprising: at least one processor; and 
at least one non-transitory memory storing computer program code; 
the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the system to at least: 
receive, from a device of a user, a user account identifier associated with the user account;
receive, from a merchant device of a merchant, a credit request comprising a merchant identifier and a credit amount; 
receive, by a management server, based on the user account identifier, a user selection of at least one digital wallet associated with the user account identifier; and 
determine, by the management server, a quantity of points to be credited to the user account associated with the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and 
credit the determined quantity of the points to the at least one digital wallet 	
13.	In claims 1, corresponding 9 and 18, are steps for receiving, associating, and determining financial data associate with user for processing a financial transaction and crediting a user account utilizing a digital wallet. These limitations are steps to describe a system that facilitates processing a transaction settlement as change is credited to a user account in form of points instead of cash using concepts relating to certain methods of organizing human activity, more specifically, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
14.	Additionally, independent claim 1, corresponding representative claims 9 and 18, further recite components of the abstract idea of “processor”, “memory”, “device”, “merchant device”, “computer, “non-transitory computer readable medium” and additional elements of “computer program code”, “digital wallet”.  The individual computing components and additional elements in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The limitations does no more than generally linking a judicial exception to a particular technological environment (i.e. as a generic processor performing a generic computer function of receiving and associating financial data to a user account). See MPEP 2106.05 (h). Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
15.	The above interpretation of the computing components are consistent with Applicant’s specification which describes the technological platform in broad, indiscriminant terms:
a.	As shown in Fig. 7, the example computing device 700 includes a processor 707 for executing software routines. Although a single processor is shown for the sake of clarity, the computing device 700 may also include a multi-processor system. The processor 707 is connected to a communication infrastructure 706 for communication with other components of the computing device 700. The communication infrastructure 706 may include, for example, a communications bus, cross-bar, or network. (Specification: Page 20 Lines 5-10)
b.	The merchant device 204 may also have one or more add-ons which enables the merchant device to communicate with the user device 202 and the points management system 206 through wired and/or wireless communication means e.g. near-field communications. In alternate embodiments, the merchant device 204 can be a laptop, a tablet or a smartphone having a operating system hosting one or more mobile applications that is configured to communicate directly with the user device 204 and the points management system 206 (Specification: Page 10 Paragraph 1) 
c.	the user device 202 is typically associated with a consumer who initiates a financial transaction at a retail location, where the merchant device 204 is located. The user device 202 may be for example, a mobile terminal such as a laptop computer, smartphone, smartwatch or a tablet with a mobile operating system, such as Windows of Microsoft, iOS of Apple Inc. or Android of Google Inc. (Specification: Page 15 Paragraph 2)

16.	Based on the above descriptions, the additional components and limitations are comparable to devices available in the relevant field. Alternatively, these statements in applicant's disclosure imply that commercially available products could be used for these additional elements. These additional components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies.
17.	Finally, taken together, the additional elements of claim 1, corresponding claims 9 and 18, have been considered, the claims do not recites additional elements that integrate the exception into a practical application of that exception and are not ordered combinations as defined by the courts.
18. 	Dependent claims 2-3, 7-8, 10-11, 15-17, and 19-20 further recite the limitations of wherein transaction amount is an amount that is associated with a value of a product that has been transacted by the user and the payment amount is an amount which is more than the transaction amount and has been paid by the user, wherein the credited quantity of points is used as digital currency for future purchases at the merchant, wherein the system is further configured to send a failure message to a device designated by the user, responsive to the received verification input not matching the registration data, wherein the system is further configured to transmit a credit message to the device of the user, the credit message indicative of the quantity of the points credited to the at least one digital wallet, and wherein transmitting the credit message comprises transmitting the credit message via a near field communications link,. The claims recite sending, receiving, and transmitting messages and receiving verification input not matching registration data that fall within Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates commercial interactions of sales activities or behaviors. Also, the claims recite associated with a value of a product that has been transacted by the user and the payment amount is an amount which is more than the transaction amount and has been paid by the user and wherein the credited quantity of points is used as digital currency for future purchases at the merchant, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is other than reciting additional components of  a ”device”, “non-transitory computer readable medium”,  and additional element of “digital wallet” nothing in the claims element preclude the step from practically being performed in the mind. Accordingly, the claims recite an abstract idea.
19.	The judicial exception is not integrated into a practical application. The claims recite sending, receiving, associating and transmitting messages (i.e. credit and failure) and verification input not matching registration data. The additional components of “device”, “merchant device”, “non-transitory computer readable medium”, and additional element of “digital wallet” “near field communication link” in the steps is recited at high-level of generality (i.e. as a generic device performing generic computer functions of sending, receiving, determining, and associating messages and verification input) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
20.	Claims 2-3, 7-8, 10-11, 15-17, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device, merchant device, non-transitory computer readable medium, digital wallet, and near field communication link to perform the receiving, transmitting, associating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not recite any improvements to the generic computing components.  Therefore, claims 2-3, 7-8, 10-11, 15-17, and 19-20  are directed to one or more ineligible judicial exceptions without any significant or meaningful additional elements to make the claims eligible.
21.	Dependent claims 4-6 and 12-14 further recite the limitations of send, via an out-of-band communication path, a verification request to the device of the user, the verification request requesting a verification input, receive the verification input in response to the verification request from the device of the user,  receive the verification input from the merchant device, the verification input comprising any one or more of: a user identification code and a one-time password, generated by the device of the user, using at least the user account identifier, compare the received verification input with registration data that has been registered for the at least one digital wallet or the user account or both, wherein crediting the determined amount of the points to the at least one digital wallet is performed in response to a result of comparing the received verification input with the registration data, and wherein the system is configured to credit the determined quantity of the points to the at least one digital wallet responsive to the received verification input matching the registration data.  These recited limitations fall within Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates commercial interactions of sales activities or behaviors. Also, the claims recite determining the amount and quantity of the points credited to at least one digital wallet and comparing the received verification input with registration data, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is other than reciting “the system” and additional element of “digital wallet” nothing in the claims element preclude the step from practically being performed in the mind. Accordingly, the claims recite an abstract idea.
22.	The judicial exception is not integrated into a practical application. The claims recite receiving and sending verification input to and from the user and merchant device, determining the amount and quantity of the points credited to at least one digital wallet and comparing the received verification input with registration data. The user and merchant device and the system in the steps is recited at high-level of generality (i.e. as a generic device performing generic computer functions of sending, receiving, determining, and comparing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
23.	Claims 4-6 and 12-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using user device, merchant device, system, and a digital wallet to perform the receiving, sending, comparing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not recite any improvements to the generic computing components.  Therefore, claims 4-6 and 12-14 are directed to one or more ineligible judicial exceptions without any significant or meaningful additional elements to make the claims eligible. 
24.	In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over George et. al (US Patent Application Publication No.:  2004/0186773; hereafter known as George)  in further in view of Luevane et. al (US Patent Application Publication  No.:  2012/0290417; hereafter known as Luevane)

29.	In claim 1: George discloses,
A system configured to administer to a user account, the system comprising: (i.e., systems that integrate loyalty and stored-value programs to provide a more diverse array of capabilities both to merchants and to customers including the switching element includes a connection with an authorization server and with a loyalty host that is configured to manage the loyalty program. The loyalty host is in communication with a stored-value host that is configured to manage the stored-value program) (George: Paragraph [0007], [0032], [0043])	
at least one processor; and (i.e., a computer system including a processor) (George: Paragraph [0054], [0056])
receive, from a merchant device of a merchant, a credit request comprising a merchant identifier and a credit amount; (i.e., a request is received for use of some of the stored value for a particular customer, a card identifier and a transaction amount and identifying which stored-value accounts correspond to the accounts that are limited to use at the particular merchant or for a particular product type. (George: Paragraph [0042], [0043], [0048], [0052]) 
receive, by a management server, based on the user account identifier, a user selection of at least one digital wallet associated with the user account identifier; and  (i.e., virtual coin purse can be configured as an account stored in a server and the cash can be accepted from a payor for payment of a transaction at a point-of-sale together with identifying information for a virtual coin purse associated with the payor responds to the “coin” prompt indicating that the customer wants the coin to be deposited in, for example, a virtual coin purse or other account associated with the user/customer) (George: Paragraph [0016] [0017], [0080])
George does not disclose,
at least one non-transitory memory storing computer program code; 
the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the system to at least:  
receive, from a device of a user, a user account identifier associated with the user account; 
determine, by the management server, a quantity of points to be credited to the user account associated with the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and 
credit the determined quantity of the points to the at least one digital wallet 
However Luevane discloses,  
at least one non-transitory memory storing computer program code; (i.e., Computer may include or have access to a computing environment that includes a variety of computer-readable media such as volatile memory and non-volatile memory or any other medium capable of storing computer-readable instructions, as well as data) (Luevane: Paragraph [0123])
the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the system to at least:  (i.e., processor-readable medium can be provided for storing code representing instructions and a computer system that can utilized a general computing device in the form of a computer may include a processing unit , memory such as volatile memory and non-volatile memory) (Luevane: Paragraph [0121], [0123])
receive, from a device of a user, a user account identifier associated with the user account; (i.e., cash can be accepted from a payor for payment of a transaction at a point-of-sale together with identifying information for a virtual coin purse associated with the payor and the virtual coin purse can comprise data stored on a portable hand held device as an account stored in a server) (Luevane: Paragraph [0016], [0017], [0018])
determine, by the management server, a quantity of points to be credited to the user account associated with the at least one digital wallet (i.e., customer can present a bill (e.g., a $10.00 bill in this example scenario) to the clerk to pay a total of, for example, $7.40), the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and (i.e., the answer is “No” clerk completes the transaction by rendering the customers change of $2.60 and the clerk responds to the “coin” prompt indicating that the customer wants the coin to be deposited in, for example, a virtual coin purse or other account associated with the user/customer) (Luevane: Paragraph [0080])
credit the determined quantity of the points to the at least one digital wallet (i.e., the answer is “No” clerk completes the transaction by rendering the customers change of $2.60 and the clerk responds to the “coin” prompt indicating that the customer wants the coin to be deposited in, for example, a virtual coin purse or other account associated with the user/customer managed by a third-party provider to convert physical currency to a format suitable for e-commerce for the purpose of cash management) (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine George and Luevane so that the system include a selected digit wallet can be credited in a form of points in lieu of change back to the user. The disclosed embodiments to provide improved e-commerce methods, systems and processor-readable that allows a user to convert physical currency to a format suitable for e-commerce for the purpose of cash management. (Luevane: Paragraph [0013]). The virtual coin purse associated with the payor can then be credited in a form of electronic funds for change due in lieu of coins with respect to the transaction.(Luevane: Paragraph [0016])
30.	In claim 2: The combination of George and Luevane disclose the system of supra, including wherein transaction amount is an amount that is associated with a value of a product that has been transacted by the user and the payment amount is an amount which is more than the transaction amount and has been paid by the user. (i.e., an example of a $10.00 dollar transaction being processed through a cash register and the associated return of the cash payment overage commonly known as “change” in the amount of $2.60.) (Luevane: Paragraph [0077])
31.	In claim 3: The combination of George and Luevane disclose the system of supra, including wherein the credited quantity of points is used as digital currency for future purchases at the merchant. (i.e., clerk completes the transaction by rendering the customers change of $2.60 and the clerk responds to the “coin” prompt indicating that the customer wants the coin to be deposited in, for example, a virtual coin purse or other account associated with the user/customer managed by a third-party provider to convert physical currency to a format suitable for e-commerce for the purpose of cash management) (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
 32.	In claim 4: The combination of George and Luevane disclose the system of supra, including wherein the system is further configured to: 
send, via an out-of-band communication path (i.e., network data-processing system 200 is the Internet with network 202 representing a worldwide collection of networks and gateways that use the Transmission Control Protocol/Internet Protocol (TCP/IP) suite of protocols to communicate with one another) (Luevane: Paragraph [0130]), a verification request to the device of the user, the verification request requesting a verification input; (i.e., the authorization server 224 may subsequently return an approval or denial code for the transaction depending a result of applying approval standards) (George: Paragraph [0032], [0033],[0048], [0130])  
receive the verification input in response to the verification request from the device of the user; and (i.e., the authorization server 224 may subsequently return an approval or denial code for the transaction depending a result of applying approval standards) (George: Paragraph [0032], [0033],[0048])
compare the received verification input with registration data that has been registered for the at least one digital wallet or the user account or both; (i.e., If either party is not registered, the switching element 220 only forwards the electronic packet to the authorization server where the authorization server may subsequently return an approval or denial code for the transaction depending a result of applying approval standards. The approval or denial code may then be routed back to the point-of-sale terminal. The loyalty host 228 stores administration criteria for the loyalty programs and includes protocols for further forwarding relevant portions of the electronic packet to the stored-value host as needed) (George: Paragraph [0011],  [0033], [0034], [0048], [0049])
wherein crediting the determined amount of the points to the at least one digital wallet is performed in response to a result of comparing the received verification input with the registration data.  (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
33.	In claim 5: The combination of George and Luevane disclose the system of supra, including wherein receiving the verification input, comprises: 
receive the verification input from the merchant device, the verification input comprising any one or more of: a user identification code and a one-time password, generated by the device of the user, using at least the user account identifier.  (i.e. When a transaction is executed using a point-of-sale terminal 208, an electronic packet identifying the terms of the transaction, including an identification of a payment instrument, a stored-value-program identifier, and/or a loyalty-program identifier, is forwarded by the corresponding merchant server to the switching element including the authorization server 224 may subsequently return an approval or denial code for the transaction depending a result of applying approval standards. The approval or denial code may then be routed back to the point-of-sale terminal) (George: Paragraph [0032], [0033])
34.	In claim 6: The combination of George and Luevane disclose the system of supra, including wherein the system is configured to credit the determined quantity of the points to the at least one digital wallet responsive to the received verification input matching the registration data.  (i.e., clerk completes the transaction by rendering the customers change of $2.60 and the clerk responds to the “coin” prompt indicating that the customer wants the coin to be deposited in, for example, a virtual coin purse or other account associated with the user/customer managed by a third-party provider to convert physical currency to a format suitable for e-commerce for the purpose of cash management) (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
35.	In claim 7: The combination of George and Luevane disclose the system of supra, including wherein the system is further configured to send a failure message to a device designated by the user, responsive to the received verification input not matching the registration data.  (i.e., If loyalty functions are to be invoked, the card identification and transaction information are transmitted to the loyalty host where the transaction information may be used as indicated at block 420 to seek authorization for the transaction and a comparison is performed by comparing the identification of the parties included within the electronic packet with a database listing of registered participants. If either party is not registered, the switching element 220 only forwards the electronic packet to the authorization server where the authorization server may subsequently return an approval or denial code for the transaction depending a result of applying approval standards. The approval or denial code may then be routed back to the point-of-sale terminal. The loyalty host 228 stores administration criteria for the loyalty programs and includes protocols for further forwarding relevant portions of the electronic packet to the stored-value host as needed) (George: Paragraph [0011],  [0033], [0034], [0048], [0049]) 
36.	In claim 8: The combination of George and Luevane disclose the system of supra, including wherein the system is further configured to transmit a credit message to the device of the user, the credit message indicative of the quantity of the points credited to the at least one digital wallet.  (i.e., the register can produce a receipt showing $2.00 in cash given as change to the customer/user and $0.60 deposited into the customer's virtual coin purse or other electronic account which can comprise data stored on a portable hand held device and $2.00 in change, and a receipt showing the $0.60 deposited that allows a user to convert physical currency to a format suitable for e-commerce for the purpose of cash management)
 (Luevane: Paragraph [0013], [0082], [0108])
37.	In claim 9: The combination of George discloses,
A method for administering a user account, the method comprising: (George: Paragraph [0007], [0032], [0043])
receiving, from a user device of a user, a user account identifier associated with the user account; (George: Paragraph [0016] [0017], [0080])
receiving, from a merchant device of a merchant, a credit request comprising a merchant identifier and a credit amount; (George: Paragraph [0042], [0043], [0048], [0052])
George does not disclose,
receiving, by a management server, based on the user account identifier, a user selection of at least one digital wallet associated with the user account; 
determining, by the management server, a quantity of the points to be credited to the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and
crediting the determined quantity of the points to the at least one digital wallet 
However Luevane discloses,
receiving, by a management server, based on the user account identifier, a user selection of at least one digital wallet associated with the user account; (Luevane: Paragraph [0016], [0017], [0018])
determining, by the management server, a quantity of the points to be credited to the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and (Luevane: Paragraph [0080])
crediting the determined quantity of the points to the at least one digital wallet (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine George and Luevane so that the system include a selected digit wallet can be credited in a form of points in lieu of change back to the user. The disclosed embodiments to provide improved e-commerce methods, systems and processor-readable that allows a user to convert physical currency to a format suitable for e-commerce for the purpose of cash management. (Luevane: Paragraph [0013]). The virtual coin purse associated with the payor can then be credited in a form of electronic funds for change due in lieu of coins with respect to the transaction.(Luevane: Paragraph [0016])
38.	In claim 10: The combination of George and Luevane disclose the method of supra, including wherein the transaction amount is an amount that is associated with a value of a product that has been transacted by the user and the payment amount is an amount which is more than the transaction amount and has been paid by the user. (Luevane: Paragraph [0077])
39.	In claim 11: The combination of George and Luevane disclose the method of supra, including wherein the credited quantity of points is used as digital currency for future purchases at the merchant.  (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
40.	In claim 12: The combination of George and Luevane discloses the method of supra, including wherein determining the quantity of the points to be credited comprises: 
sending, via an out-of-band communication path (Luevane: Paragraph [0130]), to the user device, a verification request, the verification request requesting a verification input; (George: Paragraph [0032], [0033],[0048], [0130])  
receiving, from the user device, the verification input in response to the verification request; and (George: Paragraph [0032], [0033],[0048])
comparing the received verification input with registration data that has been registered for the at least one digital wallet or the user account or both; (George: Paragraph [0011],  [0033], [0034], [0048], [0049])
wherein crediting the determined quantity of the points to the at least one digital wallet is performed in response to a result of comparing the received verification input with the registration data.  (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
41.	In claim 13: The combination of George and Luevane disclose the method of supra, including wherein receiving the verification input comprises: 
receiving, from the merchant device, the verification input, the verification input comprising any one or more of: a user identification code and a one-time password generated, by the user device, using at least the user account identifier.  (George: Paragraph [0032], [0033])
42.	In claim 14: The combination of George and Luevane disclose the method of supra, including wherein crediting the determined quantity of points to the at least one digital wallet is performed responsive to the received verification input matching the registration data.  (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
43.	In claim 15: The combination of George and Luevane disclose the method of supra, including further comprising sending a failure message, to a device designated by the user, responsive to the received verification input not matching the registration data.  (George: Paragraph [0011], [0033], [0034], [0048], [0049])
44.	In claim 16: The combination of George and Luevane disclose the method of supra, including further comprising transmitting, to the merchant device, a credit message indicating the quantity of the points that has been credited to the at least one digital wallet (Luevane: Paragraph [0013], [0082], [0108])
45.	In claim 17: The combination of George and Luevane disclose the method of supra, including wherein transmitting the credit message comprises transmitting the credit message via a near field communications link.  (i.e., transmitting an award notification where switching element 220 and to provide return communications back through the infrastructure such infrastructure communications links internal to the system  may also provide a connection to other networks such as the Internet and may comprise a wired, wireless providing the support services thus usually include a communication with the Internet so that their functions may be accessed as necessary or desirable by merchants, issuers, merchant associations, issuer associations, and/or customers) (George: Paragraph [0031],[0050],[0053] [0055],[0058)
46.	In claim 18: George discloses,
receiving, from a merchant device of a merchant, a credit request comprising a merchant identifier and a credit amount; (George: Paragraph [0042], [0043], [0048], [0052])
receiving, by a management server, based on the user account identifier, a user selection of at least one digital wallet associated with the user account; (George: Paragraph [0016] [0017], [0080])
George does not disclose,
A non-transitory computer readable medium having stored thereon an application which when executed by a computer causes the computer to perform operations comprising: 
receiving, from a user device of a user, a user account identifier associated with a user account; 
determining, by the management server, a quantity of points to be credited to the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and 
crediting the determined quantity of the points to the at least one digital wallet
However Luevane discloses, 
A non-transitory computer readable medium having stored thereon an application which when executed by a computer causes the computer to perform operations comprising: (Luevane: Paragraph [0121], [0123])
receiving, from a user device of a user, a user account identifier associated with a user account; (Luevane: Paragraph [0016], [0017], [0018])
determining, by the management server, a quantity of points to be credited to the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in a transaction and a transaction amount associated with the transaction; and (Luevane: Paragraph [0080])
crediting the determined quantity of the points to the at least one digital wallet (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine George and Luevane so that the system include a selected digit wallet can be credited in a form of points in lieu of change back to the user. The disclosed embodiments to provide improved e-commerce methods, systems and processor-readable that allows a user to convert physical currency to a format suitable for e-commerce for the purpose of cash management. (Luevane: Paragraph [0013]). The virtual coin purse associated with the payor can then be credited in a form of electronic funds for change due in lieu of coins with respect to the transaction.(Luevane: Paragraph [0016])
47.	In claim 19: The combination of George and Luevane disclose the non-transitory computer readable medium of supra (Luevane: Paragraph [0123]), wherein transaction amount is an amount that is associated with a value of a product that has been transacted by the user and the payment amount is an amount, which is more than the transaction amount and has been paid by the user (Luevane: Paragraph [0077])
 48.	In claim 20:  The combination of George and Luevane disclose he non-transitory computer readable medium of supra, including wherein the credited quantity of points is used as digital currency for future purchases (Luevane: Paragraph [0013], [0080], [0105], [00106], [00107])

Response to Arguments
49.	With respect to the U.S.C 112 rejection of claims 4 and 12, Applicant's remarks & amendments where the rejected subject matter were cancelled. The Applicants amendments have been fully considered and are persuasive, are withdrawn.
50.	With respect to the U.S.C. 101 rejections, The Applicants amendments have been fully considered and are not persuasive, the rejection is maintained.
	The Applicants Argument recite that Applicant traverses the Step 2A, prong one analysis as being overly generic in its assertion that the claims are directed simply to commercial or legal interactions. The claims 1-18 are not directed to a judicial exception of any kind nor are not directed to commercial or legal interactions. The Applicants argument further recite that the additional elements of claims 1-18 recite additional elements that integrate any alleged judicial exception into a practical application. The claims presented herein are patent eligible at least because the claims are integrated into a practical application since they improve the functioning of traditional Payment Platforms. The Applicant further recite that system according to various embodiments comprehensively captures data effectively, thereby reducing processing time among multiple systems.
The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection above the amended claims 1, corresponding 9 and 18, as drafted, are steps for receiving, associating, and  determining financial data associate with user for processing a financial transaction and crediting a user account utilizing a digital wallet. These limitations are steps to describe a system that facilitates processing a transaction settlement as change is credited to a user account in form of points instead of cash that the Federal Courts have ruled that these steps are reciting patent-ineligible subject matter. The above conclusion is supported in the Applicant’s specification where it recite “Advantageously, the stored-value vouchers in embodiments of the present invention can be electronic vouchers, which allow a consumer to redeem the value of the electronic voucher in credit amount” (Specification: Pg. 11, Paragraph 1) and “the tiered conversion ratios can advantageously encourage consumers to convert most, if not all of their change (e.g. credit amount) in a transaction to points” (Specification: Pg. 12, Paragraph 2) Therefore, the claims are abstract.
The amended claims, as drafted, are not a technological solution to a technical problem but is a business solution to a business problem (i.e. steps to describe a system that facilitates processing a transaction settlement as change is credited to a user account in form of points instead of cash). The above conclusions are supported in the Applicants Arguments and Remarks where it recite “The benefits of the present invention for the merchants may also include reduced transactional, administrative and operating expenses, greater consumer retention and loyalty” (Arguments & Remarks, pgs., 11-12). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The judicial exception is not integrated into a practical. In particular, the amended claim 1, as drafted, recite of processor, memory, device, merchant device, computer, and non-transitory computer readable medium. The Application specification supports the above conclusion where it recite: “As shown in Fig. 7, the example computing device 700 includes a processor 707 for executing software routines. Although a single processor is shown for the sake of clarity, the computing device 700 may also include a multi-processor system. The processor 707 is connected to a communication infrastructure 706 for communication with other components of the computing device 700. The communication infrastructure 706 may include, for example, a communications bus, cross-bar, or network” (Specification: Page 20 Lines 5-10), “The merchant device 204 may also have one or more add-ons which enables the merchant device to communicate with the user device 202 and the points management system 206 through wired and/or wireless communication means e.g. near-field communications. In alternate embodiments, the merchant device 204 can be a laptop, a tablet or a smartphone having a operating system hosting one or more mobile applications that is configured to communicate directly with the user device 204 and the points management system 206” (Specification: Page 10 Paragraph 1), and “the user device 202 is typically associated with a consumer who initiates a financial transaction at a retail location, where the merchant device 204 is located. The user device 202 may be for example, a mobile terminal such as a laptop computer, smartphone, smartwatch or a tablet with a mobile operating system, such as Windows of Microsoft, iOS of Apple Inc. or Android of Google In”  (Specification: Page 15 Paragraph 2). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the amended claims 1-12, as drafted, are directed to an abstract idea without a practical application.
In regards to 2B, claims 1, and corresponding claims 9, and 18, as drafted, recite the additional components of a non-transitory memory, processor, device, management server and additional element of digital wallet. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).
51.	With respect to the U.S.C 102 rejection, Applicant's arguments and remarks are moot. The U.S.C 103 rejections have been updated with the new claim and amendments.

Conclusion
52.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693